Order filed August 9, 2012.




                                         In The

                      Fourteenth Court of Appeals
                              _________________________

                                  NO. 14-12-00246-CV
                              _________________________

  HUNTER BUILDINGS & MANUFACTURING, L.P., HUNTER BUILDINGS,
       L.L.C., AND HUNTER BUILDINGS INTERNATIONAL, L.L.C.,
                                &
  BBG GROUP, L.L.C., MILO NICKEL AND THOMAS MICHAEL LEBLANC,
                             Appellants

                                           V.

                           MBI, GLOBAL, L.L.C., Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-50193



                                      ORDER

      On March 8, 2012, Hunter Buildings & Manufacturing, L.P., Hunter Buildings,
L.L.C., and Hunter Buildings International, L.L.C. ("Hunter appellants") filed a notice of
appeal from the final judgment signed December 9, 2011, and the appeal was assigned to
this court under our appellate number 14-12-00246-CV. Subsequently on March 8, 2012,
BBG Group, L.L.C., Milo A. Nickel, and Thomas Michael LeBlanc ("BBG appellants")
filed a notice of appeal from the same judgment, which was assigned to this court under our
appellate number 14-12-00247-CV.

       On July 26, 2012, the Hunter appellants and BBG appellants filed an unopposed
joint motion to consolidate these appeals.      The motion was granted and the court
consolidated the two above-referenced causes for all purposes into cause number
14-12-00246-CV. The motion to consolidate also requested the court to order a briefing
schedule. Accordingly we order the following:

           Hunter appellants' brief is due August 24, 2012;
           BBG appellants' brief is due August 24, 2012;
           MBI Global's brief(s) is due 30 days after appellants' briefs are filed; and
           Reply briefs are due 30 days after MBI Global's brief(s) is filed.



                                          PER CURIAM




                                            2